Case: 19-11343   Date Filed: 06/30/2020   Page: 1 of 2



                                                            [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 19-11343
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 8:18-cr-00109-MSS-AEP-1


UNITED STATES OF AMERICA,

                                                        Plaintiff-Appellee,

                                            versus

ANTONIO LAMONT GREEN,

                                                        Defendant-Appellant.

                          ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                        ________________________

                                 (June 30, 2020)

Before WILSON, LAGOA and ANDERSON, Circuit Judges.

PER CURIAM:

      The Government’s motion to dismiss this appeal pursuant to the appeal waiver

in Appellant’s plea agreement is GRANTED. See United States v. Bushert, 997 F.2d
               Case: 19-11343     Date Filed: 06/30/2020     Page: 2 of 2



1343, 1350-51 (11th Cir. 1993) (sentence appeal waiver will be enforced if it was

made knowingly and voluntarily); see also United States v. Grinard-Henry, 399 F.3d

1294, 1296 (11th Cir. 2005) (waiver of the right to appeal includes waiver of the

right to appeal difficult or debatable legal issues or even blatant error).




                                           2